DETAILED ACTION
Claim(s) 1-18 are presented for examination. 
Claims 19 and 20 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3rd, 2021 has been entered.

Interview 
An Applicant initiated interview was conducted on March 2nd, 2021 to provide clarification of proposed claim amendments (see interview summary paper # 20210225). 

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) CN201710161100.6 submitted on March 17th, 2017.

Response to Arguments
Applicant’s arguments (see remarks pages 8-11 of 11) filed March 3rd, 2021 with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, “Cheng does not teach, disclose or suggest a first service area being a service area of a first user plane function device serving a session of the terminal device, and accordingly cannot teach, disclose or suggestion making any sort of selection based on such a determination" 

	… “Faccin also does not teach, disclose or suggest the claim 1 requirement of the session management function device determining that the first location information is not within a first service area, and selecting the user plane function based on that determination” [Remarks, page 10 of 11].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Faccin fig: 14: Step(s) “1410”/ “1415” / “1420”, pg. 18, ¶165, lines 1-3; ¶166, lines 1-4; ¶167, lines 1-9 discloses as follows:

	“At 1410 the connectivity session manager may identify a continuity mode based at least in part on the received session management request.”

	“At 1415 the connectivity session manager may select a user plane anchor to serve the communication session for the UE 115 according to the identified continuity mode.” 

	“At 1420 the connectivity session manager may determine a session area code value (e.g., a PSAC value) based at least in part on the selected user plane anchor and the identified continuity mode… determining the session area code may include determining, using a connectivity session manager session area code table (e.g., an SMF PSAC table or list), the session area code value corresponding to the selected user plane anchor and the identified continuity mode.”


    PNG
    media_image1.png
    693
    443
    media_image1.png
    Greyscale

In other words, Faccin teaches:
 "determining that the first location information is not within a first service area” by disclosing: 
	identifying a continuity mode based at least in part on the received session management request, and determining the session area code including determining, using a connectivity session manager session area code table (e.g., an SMF PSAC table or list), the session area code value corresponding to the selected user plane anchor and the identified continuity mode.

“selecting the user plane function based on that determination” by disclosing:
	
	selecting a user plane anchor to serve the communication session for the UE 115 and determining a session area code value (e.g., a PSAC value) based at least in part on the selected user plane anchor and the identified continuity mode.

	Therefore a prima facie case of obviousness is established by Cheng in view of Faccin under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Cheng et al. (US 2019/0380167 A1) hereinafter “Cheng” in view of Faccin et al. (US 2018/0227743 A1; also see provisional app. # 62/455,418) hereinafter “Faccin”, provisional ‘418.

Regarding Claim 1,
	Cheng discloses a method for initiating a user plane path modification [see fig. 6, pg. 7, ¶132, lines 1-4; ¶144, lines 1-6, an idle state processing method for sending a user plane configuration instruction], comprising: 
	sending [see fig. 3: Step “6”, pg. 6, ¶120, lines 1-6, sending], by a mobility management function device [see fig. 3: Step “6”, pg. 6, ¶120, lines 1-6, by a mobility management (MM) function entity], first location information [see fig. 3: Step “6”, pg. 6, ¶120, lines 1-6, a user plane connection activation request] of a terminal device [see fig. 3: Step “6”, pg. 6, ¶120, lines 1-6, requesting creation of a user plane connection between a user plane UP function entity and a UE] to a session management function device [see fig. 3: Step “6”, pg. 6, ¶120, lines 1-6, to a session management (SM) function entity]; 
	receiving [see fig. 6: Step “601”, pg. 7, ¶133, lines 1-5, receiving], by a session management function device [see fig. 17, pg. 9, ¶208, lines 1-6, by a session management (SM) function entity], the first location information [see fig. 6: Step “601”, pg. 7, ¶133, lines 1-5, the user plane connection request carrying an identifier];
	determining [see pg. 5, ¶108 lines 3-13; pg. 6, ¶127 lines 3-18, determining], by the session management function device [see fig. 17, pg. 9, ¶208, lines 1-6, by the session management (SM) function entity], that the first location information is not within a first service area [see pg. 5, ¶108 lines 3-13; pg. 6, ¶127 lines 3-18, that the user plane connection of the UE is deleted; a target UE to which the downlink data packet is to be sent, such as a destination IP address, an identifier of the target UE].
	in response to the determination [see pg. 5, ¶108 lines 3-13; pg. 6, ¶127 lines 3-18, after determining that the user plane connection of the UE is deleted; the target UE to which the downlink data packet is to be sent, such as a destination IP address, and an identifier of the target UE], selecting [see pg. 6, ¶122, lines 1-12, selecting], by the session management function [see pg. 6, ¶122, lines 1-12, by the session management (SM) function entity], a first target user plane function device [see pg. 6, ¶122, lines 1-12, a target user plane (UP) function entity] based on the first location information [see pg. 6, ¶122, lines 1-12, according to the session related information]; and 
	initiating [see pg. 7, ¶144, lines 1-6, sending], by the session management function device [see pg. 7, ¶144, lines 1-6, by the SM function entity], a procedure to modify the user plane path for the session [see pg. 7, ¶144, lines 1-6, an instruction, instructing the DN side UP function entity to modify the user plane of the UE], the session is served by the first target user plane function device [see pg. 7, ¶144, lines 1-6, the second user plane configuration instruction is used to instruct the target UP function entity to establish a user plane connection with the UE] through the modified user plane path [see pg. 5, ¶108, lines 1-13, after the user plane configuration is modified].
	Cheng does not explicitly teach, “the first service area being a service area of a first user plane function device serving a session of the terminal device”.
	However Faccin discloses the first service area being a service area of a first user plane function device [see fig. 14: Step “1420”, pg. 18, ¶167, lines 1-9, the session area code value corresponding to the selected user plane anchor and the identified continuity mode; also see provisional ‘418, fig. 14: Step “1420”, pg. 46, ¶161, lines 1-6, the session area code value corresponding to the selected user plane anchor and the identified continuity mode] serving a session of the terminal device [see fig. 14: Step “1415”, pg. 18, ¶166, lines 1-4, to serve the communication session for the UE “115”; also see provisional ‘418, fig. 14: Step “1420”, pg. 46, ¶160, lines 1-5, to serve the communication session for the UE “115”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the first service area being a service area of a first user plane function device serving a session of the terminal device” as taught by Faccin in the system of Cheng for providing an improved method and mechanism to enable optimized user plane [see Faccin, pg. 1, ¶5 lines 1-4].

Regarding Claims 2 and 8,
	The combined system of Cheng and Faccin discloses the apparatus as set forth above [see fig. 17, pg. 9, ¶208, lines 1-6, the session management (SM) function entity for establishing a user plane (UP) connection].
	Cheng further discloses the at least one processor [see fig. 17, pg. 9, ¶209, lines 1-2, the processor “1700”], further executes the instructions to [see fig. 17, pg. 9, ¶209, lines 1-2, additionally executes programs to]:
	determine a location report granularity of the terminal device based on the first service area [see pg. 5, ¶108, lines 8-13, after determining that the user plane connection of the UE is deleted], wherein the location report granularity indicates a range for the mobility management function device to report location information of the terminal device to the apparatus [see pg. 5, ¶108, lines 8-13, to notify the MM function entity that the user plane connection of the UE has been deleted]; and
	send the location report granularity to the mobility management device [see pg. 5, ¶108, lines 8-13, the SM function entity sends the user plane connection deactivation completion message to the MM function entity];
	receiving [see pg. 5, ¶108, lines 8-13, receiving], by the mobility management function device [see pg. 5, ¶108, lines 8-13, by the MM function entity], the location report granularity [see pg. 5, ¶108, lines 8-13, the user plane connection deactivation completion message]. 
 
Regarding Claims 5 and 11,
	The combined system of Cheng and Faccin discloses the apparatus as set forth above [see fig. 17, pg. 9, ¶208, lines 1-6, the session management (SM) function entity for establishing a user plane (UP) connection].
	Cheng further discloses the apparatus [see fig. 17, pg. 9, ¶208, lines 1-6, the session management (SM) function entity for establishing a user plane (UP) connection], when executed by the at least one processor [see fig. 17, pg. 9, ¶209, lines 1-2, when read by the processor “1700”], further executes the instructions to [see fig. 17, pg. 9, ¶209, lines 1-2, additionally executes programs to]:
	establish a forwarding tunnel [see pg. 6, ¶122, lines 12-33, establish a data transmission channel] if determining that the first user plane function device has buffered data [see pg. 6, ¶122, lines 12-33, when selecting an optimized UP function entity for the UE according to the service request to meet the requirement and save cache resource(s) of the node], wherein the forwarding tunnel [see pg. 6, ¶122, lines 12-33, the data transmission channel] is a tunnel between the first target user plane function device and the first user plane function device [see pg. 6, ¶122, lines 12-33, the target UP function entity selected by the SM function entity for the UE is an AN side UP function entity], so that the first user plane function device sends the buffered data to the first target user plane function device [see pg. 6, ¶123, lines 12-33, the DN side UP function entity forwards the downlink data to the target UP function entity, and then performs the next data forwarding by the target UP function entity] through the forwarding tunnel [see pg. 6, ¶122, lines 12-33, via the established data transmission channel].

Regarding Claims 6 and 12,
	The combined system of Cheng and Faccin discloses the apparatus as set forth above [see fig. 17, pg. 9, ¶208, lines 1-6, the session management (SM) function entity for establishing a user plane (UP) connection].
	Cheng further discloses the apparatus [see fig. 17, pg. 9, ¶208, lines 1-6, the session management (SM) function entity for establishing a user plane (UP) connection], when executed by the at least one processor [see fig. 17, pg. 9, ¶209, lines 1-2, when read by the processor “1700”], further executes the instructions to [see fig. 17, pg. 9, ¶209, lines 1-2, additionally executes programs to]:
	start a forwarding timer after establishing the forwarding tunnel [see pg. 6, ¶122, lines 12-33, perform a configuration of a data routing rule or a forwarding rule post establishing a data transmission channel], and delete the forwarding tunnel after preset duration of the forwarding timer expires [see pg. 6, ¶122, lines 12-33, and instruct the DN side UP function entity to modify a user plane of the UE].

Regarding Claim 7,
	Cheng discloses an apparatus for initiating a user plane path modification [see fig. 17, pg. 9, ¶208, lines 1-6, a session management (SM) function entity for establishing a user plane (UP) connection], comprising: 
	at least one processor [see fig. 17, pg. 9, ¶208, lines 1-6, a processor “1700”]; and
	a non-transitory computer readable medium in communication with the at least one processor [see fig. 17, pg. 9, ¶208, lines 1-6, a memory “1720” coupled via a bus interface to the processor “1700”], the computer readable medium storing computer readable instructions that [see fig. 17, pg. 9, ¶209, lines 1-2, the memory “1720” storing program(s)], when executed by the at least one processor [see fig. 17, pg. 9, ¶209, lines 1-2, when read by the processor “1700”], cause the at least one processor to [see fig. 17, pg. 9, ¶209, lines 1-2, trigger the processor “1700” to]:
	receive [see fig. 6: Step “601”, pg. 7, ¶133, lines 1-5, receive] first location information [see fig. 6: Step “601”, pg. 7, ¶133, lines 1-5, a user plane connection request carrying identifier] of a terminal device [see fig. 6: Step “601”, pg. 7, ¶133, lines 1-5, of a user equipment (UE)] from a [see fig. 6: Step “601”, pg. 6, ¶122, lines 1-12; pg. 7, ¶133, lines 1-5, sent by a mobility management (MM) function entity]; 
	determine that the first location information is not within a first service area [see pg. 5, ¶108 lines 3-13; pg. 6, ¶127 lines 3-18, determine, that the user plane connection of the UE is deleted; a target UE to which the downlink data packet is to be sent, such as a destination IP address, an identifier of the target UE].
	in response to the determination [see pg. 5, ¶108 lines 3-13; pg. 6, ¶127 lines 3-18, after determining that the user plane connection of the UE is deleted; the target UE to which the downlink data packet is to be sent, such as a destination IP address, and an identifier of the target UE], select [see pg. 6, ¶122, lines 1-12, select] a first target user plane function device [see pg. 6, ¶122, lines 1-12, a target user plane (UP) function entity] based on the first location information [see pg. 6, ¶122, lines 1-12, according to the session related information]; and
	initiate [see pg. 7, ¶144, lines 1-6, send] a procedure to modify the user plane path for the session [see pg. 7, ¶144, lines 1-6, an instruction, instructing the DN side UP function entity to modify the user plane of the UE], the session is served by the first target user plane function device [see pg. 7, ¶144, lines 1-6, the second user plane configuration instruction is used to instruct the target UP function entity to establish a user plane connection with the UE] through the modified user plane path [see pg. 5, ¶108, lines 1-13, after the user plane configuration is modified].
	Cheng does not explicitly teach “the first service area being a service area of a first user plane function device serving a session of the terminal device”.
	However Faccin discloses the first service area being a service area of a first user plane function device [see fig. 14: Step “1420”, pg. 18, ¶167, lines 1-9, the session area code value corresponding to the selected user plane anchor and the identified continuity mode; also see provisional ‘418, fig. 14: Step “1420”, pg. 46, ¶161, lines 1-6, the session area code value corresponding to the selected user plane anchor and the identified continuity mode] serving a [see fig. 14: Step “1415”, pg. 18, ¶166, lines 1-4, to serve the communication session for the UE “115”; also see provisional ‘418, fig. 14: Step “1420”, pg. 46, ¶160, lines 1-5, to serve the communication session for the UE “115”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the first service area being a service area of a first user plane function device serving a session of the terminal device” as taught by Faccin in the system of Cheng for providing an improved method and mechanism to enable optimized user plane anchoring for minimization of user plane relocation due to UE mobility [see Faccin, pg. 1, ¶5 lines 1-4].

Regarding Claim 13,
	Cheng discloses a communications system [see fig. 2, pg. 4, ¶96, lines 1-8, an Evolved Packet System (EPS)] comprising:
	a session management function device [see fig. 2, pg. 4, ¶96, lines 1-8, a session management (SM) function entity]; and
	a mobility management function device [see fig. 2, pg. 4, ¶96, lines 1-8, a mobility management (MM) function entity], the mobility management function device [see fig. 1: Step “102”, pg. 4, ¶102, lines 1-6, the mobility management (MM) function entity] being configured to send first location information [see fig. 1: Step “102”, pg. 4, ¶102, lines 1-6, sends a user plane connection deactivation request] of a terminal device [see fig. 1: Step “102”, pg. 4, ¶102, lines 1-6, of a user equipment (UE)] to the session management function device [see fig. 1: Step “102”, pg. 4, ¶102, lines 1-6, to the session management (SM) function entity]; and 
	the session management function device being configured to [see fig. 2, pg. 4, ¶96, lines 1-8, the session management (SM) function entity is implemented to]:
[see fig. 6: Step “601”, pg. 7, ¶133, lines 1-5, receive user plane connection request carrying an identifier] from the mobility management function device [see fig. 2, pg. 4, ¶96, lines 1-8, from the mobility management (MM) function entity]; 
	determine that the first location information is not within a first service area [see pg. 5, ¶108 lines 3-13; pg. 6, ¶127 lines 3-18, determine, that the user plane connection of the UE is deleted; a target UE to which the downlink data packet is to be sent, such as a destination IP address, an identifier of the target UE].
	in response to the determination [see pg. 5, ¶108 lines 3-13; pg. 6, ¶127 lines 3-18, after determining that the user plane connection of the UE is deleted; the target UE to which the downlink data packet is to be sent, such as a destination IP address, and an identifier of the target UE], select [see pg. 6, ¶122, lines 1-12, select] a first target user plane function device [see pg. 6, ¶122, lines 1-12, a target user plane (UP) function entity] based on the first location information [see pg. 6, ¶122, lines 1-12, according to the user plane connection request carrying identifier and/or session related information]; and 
	initiate [see pg. 7, ¶144, lines 1-6, send] a procedure to modify a user plane path for the session [see pg. 7, ¶144, lines 1-6, an instruction, instructing the DN side UP function entity to modify the user plane of the UE], the first service area [see pg. 6, ¶129, lines 1-9, the stored UE context] being a service area [see pg. 7, ¶136, lines 4-7, is a first user plane configuration instruction] of a first user plane function device [see pg. 7, ¶136, lines 4-7, sent to a user plane (UP) function entity], the session is served by the first target user plane function device [see pg. 7, ¶144, lines 1-6, the second user plane configuration instruction is used to instruct the target UP function entity to establish a user plane connection with the UE] through the modified user plane path [see pg. 5, ¶108, lines 1-13, after the user plane configuration is modified].
	Chen does not explicitly teach “the first service area being a service area of a first user plane function device serving a session of the terminal device”.
[see fig. 14: Step “1420”, pg. 18, ¶167, lines 1-9, the session area code value corresponding to the selected user plane anchor and the identified continuity mode; also see provisional ‘418, fig. 14: Step “1420”, pg. 46, ¶161, lines 1-6, the session area code value corresponding to the selected user plane anchor and the identified continuity mode] serving a session of the terminal device [see fig. 14: Step “1415”, pg. 18, ¶166, lines 1-4, to serve the communication session for the UE “115”; also see provisional ‘418, fig. 14: Step “1420”, pg. 46, ¶160, lines 1-5, to serve the communication session for the UE “115”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the first service area being a service area of a first user plane function device serving a session of the terminal device” as taught by Faccin in the system of Cheng for providing an improved method and mechanism to enable optimized user plane anchoring for minimization of user plane relocation due to UE mobility [see Faccin, pg. 1, ¶5 lines 1-4].

Regarding Claim 14,
	The combined system of Cheng and Faccin discloses the communications system according to claim 13 [see fig. 2, pg. 4, ¶96, lines 1-8, the Evolved Packet System (EPS)].
	Cheng further discloses wherein the session management function device is further configured to [see fig. 2, pg. 4, ¶96, lines 1-8, the session management (SM) function entity is further implemented to]: 
	determine a location report granularity of the terminal device based on the first service area [see pg. 5, ¶108, lines 8-13, after determining that the user plane connection of the UE is deleted], and send the location report granularity to the mobility management function device [see pg. 5, ¶108, lines 8-13, the SM function entity sends the user plane connection deactivation completion message to the MM function entity], wherein the location report granularity indicates [see pg. 5, ¶108, lines 8-13, to notify the MM function entity that the user plane connection of the UE has been deleted]; and
	the mobility management function device is further configured to [see fig. 2, pg. 4, ¶96, lines 1-8, the mobility management (MM) function entity is further implemented to]: 
	receive the location report granularity [see fig. 1: Step “101”, pg. 4, ¶101, lines 1-4, receives a connection release request sent by the access network entity], and determine that the first location information of the terminal device is not within the location report granularity [see pg. 4, ¶104, lines 1-4, the access network entity determines that the connection of the UE needs to be released].
 
Regarding Claim 17,
	The combined system of Cheng and Faccin discloses the communications system according to claim 13 [see fig. 2, pg. 4, ¶96, lines 1-8, the Evolved Packet System (EPS)].
	Cheng further discloses wherein the session management function device is further configured to [see fig. 17, pg. 9, ¶208, lines 1-6, the session management (SM) function entity is further implemented to]: 
	establish a forwarding tunnel [see pg. 6, ¶122, lines 12-33, establish a data transmission channel] after determining that the first user plane function device has buffered data [see pg. 6, ¶122, lines 12-33, when selecting an optimized UP function entity for the UE according to the service request to meet the requirement and save cache resource(s) of the node], wherein the forwarding tunnel [see pg. 6, ¶122, lines 12-33, the data transmission channel] is a tunnel between the first target user plane function device and the first user plane function device [see pg. 6, ¶122, lines 12-33, the target UP function entity selected by the SM function entity for the UE is an AN side UP function entity], so that the first user plane function device sends the buffered data to the first target user plane function device [see pg. 6, ¶123, lines 12-33, the DN side UP function entity forwards the downlink data to the target UP function entity, and then performs the next data forwarding by the target UP function entity] through the forwarding tunnel [see pg. 6, ¶122, lines 12-33, via the established data transmission channel].

Regarding Claims 18,
	The combined system of Cheng and Faccin discloses the communications system according to claim 17 [see fig. 2, pg. 4, ¶96, lines 1-8, the Evolved Packet System (EPS)].
	Cheng further discloses wherein the session management function device is further configured to [see fig. 17, pg. 9, ¶208, lines 1-6, the session management (SM) function entity is further implemented to]: 
	start a forwarding timer after establishing the forwarding tunnel [see pg. 6, ¶122, lines 12-33, perform a configuration of a data routing rule or a forwarding rule post establishing a data transmission channel], and delete the forwarding tunnel after preset duration of the forwarding timer expires [see pg. 6, ¶122, lines 12-33, and instruct the DN side UP function entity to modify a user plane of the UE].

Regarding Claims 19,
	The combined system of Cheng and Faccin discloses the method according to claim 1 [see fig. 6, pg. 7, ¶132, lines 1-4; ¶144, lines 1-6, an idle state processing method for sending a user plane configuration instruction]. 	
	Cheng does not explicitly teach the first location information is a “Tracking Area Identity (TAI)”
	However Faccin discloses the first location information is a Tracking Area Identity (TAI) [see pg. 7, ¶59 lines 17-20, a tacking area identifier (TAI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the first location information is a “Tracking Area 

Regarding Claims 20,
	The combined system of Cheng and Faccin discloses the method according to claim 19 [see fig. 6, pg. 7, ¶132, lines 1-4; ¶144, lines 1-6, an idle state processing method for sending a user plane configuration instruction].
	Cheng does not explicitly teach the network node identifier is “a cell identifier (ID)”.
	However Faccin discloses the network node identifier is a cell identifier (ID) [see pg. 4, ¶36 lines 1-4, cell identifiers or cell ID].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the network node identifier is a cell identifier (ID) as taught by Faccin in the system of Cheng for the same motivation as set forth in claim 1.



Allowable Subject Matter
	Claims 3, 4, 9, 10, 15 and 16 is/are objected to as being dependent upon a rejected base claim (claim 1, 7 and/or 13), but would be allowable if rewritten in independent form including all the limitations of the base claim (claim 1, 7 and/or 13) and any intervening claims (claim 2, 8, 9, and/or 14).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469